Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “structural element that extends between the surgical instrument and the optical waveguide” (claims 20 and 31) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 38, phrase “between the inner surface of the optical waveguide faces the outer wall of the surgical instrument” is ambiguous.  For purposes of examination, this will be interpreted as “between the inner surface of the optical waveguide and the outer wall of the surgical instrument”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 18-20, 23-24, 26-27, 29-31, and 34-35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Branch et al. (US 2004/0143167, hereinafter “Branch”).
As to claim 18, Branch discloses a surgical illumination system, comprising: 
a surgical instrument having an outer wall (not show but surgical instruments are described as being inserted through working channel 24, Fig.2, [0023]; any surgical instrument will have and outer wall); 
an optical waveguide (retractor 14, Fig.1) formed of a single generally uniform element without optical fibers (light transparent/transmitting material [0026]-[0027], Fig.2), wherein the optical waveguide is configured to transmit light using total internal reflection ([0027]), wherein the optical waveguide comprises an inner surface and outer surface (inner wall surface 30, outer wall surface 32, Fig.2), wherein the surgical instrument and the optical waveguide are arranged such that the inner surface of the optical waveguide faces the outer wall of the surgical instrument (retractor 14 can be a cylindrical cannula, [0025], and thus the inner wall of the cylindrical canula will inherently “face” (i.e. in a radial direction) a surgical instrument inserted in and through the cannula); and
a plurality of optical structures (37,39, Fig.2; or 242,244, Fig.3) at a distal end of the optical waveguide (Figs.2,3), wherein the plurality of optical structures comprise at least one optical structure selected from a group consisting of one or more facets, one or more microstructures, and one or more prisms, wherein the plurality of optical structures comprise the one or more microstructures (37,39,242,244, which can be beveled/chamfered faceted surfaces, [0028]-[0030], would constitute all of a facet(s), microstructure(s) or prism(s)).

As to claim 29, Branch discloses a method of illuminating a surgical field, comprising:
 providing a surgical illumination system comprising: 
a surgical instrument having an outer wall (not show but surgical instruments are described as being inserted through working channel 24, Fig.2, [0023]; any surgical instrument will have and outer wall); 
an optical waveguide (retractor 14, Fig.1) formed of a single generally uniform element without optical fibers (light transparent/transmitting material [0026]-[0027], Fig.2), wherein the optical waveguide is configured to transmit light using total internal reflection ([0027]), wherein the optical waveguide comprises an inner surface and outer surface (inner wall surface 30, outer wall surface 32, Fig.2), wherein the surgical instrument and the optical waveguide are arranged such that the inner surface of the optical waveguide faces the outer wall of the surgical instrument (retractor 14 can be a cylindrical cannula, [0025], and thus the inner wall of the cylindrical canula will inherently “face” (i.e. in a radial direction) a surgical instrument inserted in and through the cannula); and
a plurality of optical structures (37,39, Fig.2; or 242,244, Fig.3) at a distal end of the optical waveguide (Figs.2,3), wherein the plurality of optical structures comprise a plurality of microstructures (37,39,242,244, which can be beveled/chamfered faceted surfaces, [0028]-[0030], would constitute all of a facet(s), microstructure(s) or prism(s)).
coupling the optical waveguide of the surgical illumination system to an illumination source (shown coupled to light source 12 via link 16 in Fig.1); 
generating light using the illumination source (light source 12 inherently generates light); 
transmitting the light from a proximal end of the optical waveguide to the distal end of the optical waveguide (light transmitted from proximal end to distal end of retractor 18, [0024], [0026]); and
transmitting, using the plurality of optical structures, the light from the distal end of the optical waveguide to a surgical field (optical structures illuminate surgical field, [0028],[0030], Figs.2,3).
	As to claims 19 and 30, wherein the surgical instrument and the optical waveguide are arranged such that an air gap is defined between the inner surface of the optical waveguide and the outer wall of the surgical instrument (there will inherently be an air gap between the inner surface of the retractor 14 and any surgical instrument inserted therethrough).
As to claim 20 and 31, the optical waveguide comprises a structural element that extends between the surgical instrument and the optical waveguide, wherein the structural element comprises at least on element selected from a group consisting of. one or more gussets and one or more ribs (the inner surface of the retractor can include projections 342, Fig.3, extending radially inward, such projections constituting a structural element that extends between the waveguide and an instrument inserted therethrough).
	As to claims 23 and 34, Branch further discloses a plurality of optical fibers configured to transmit light from a light source to a proximal end of the optical waveguide (link 16, Fig.1, can be a plurality of optical fibers, [0022]).
	As to claims 24 and 35, the plurality of optical structures comprise the one or more facets (37,39,242,244, which can be beveled/chamfered faceted surfaces, [0028]-[0030], would constitute all of a facet(s), microstructure(s) or prism(s)).
	As to claim 26, Branch further discloses an illumination source configured to generate the light that is transmitted by the optical waveguide (light source 12, Fig.1).
	As to claim 27, the illumination source is separate from the surgical instrument (light source 12 and an instrument inserted through retractor 18 are “separate” elements).
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 22, 33 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branch et al. (US 2004/0143167, hereinafter “Branch”) in view of Woodard et al. (U.S. Pat. 5,947,958, hereinafter “Woodard”).
As to claims 22 and 33, Branch, as set forth above with respect to claims 18 and 29, fails to disclose that the optical waveguide comprises a film on the outer surface of the optical waveguide, and wherein the film is configured to enhance the total internal reflection.  Woodard teaches, in a similar optical waveguide device (see Fig.1), to provide a cladding or coating (both anticipating a film) on the outer surface of the waveguide (e.g. external layer 26, Fig.2A) to provide the desired internal reflection of light (col.5, line 61 to col.6, line 7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a film on the outside surface of the optical waveguide of Branch that aids in internally reflecting the light, as taught by Woodard, to provide the predictable result of improving light transmission from the proximal end of the optical waveguide to the distal end.
As to claim 40, Branch, as set forth above with respect to claim 18, fails to disclose the nature of the rigidity of the optical waveguide and thus fails to specifically disclose that it is flexible.  Woodard teaches, in a substantially similar optical waveguide (see Fig.1), that the optical waveguide can be either rigid or flexible (col.4, lines 49-52).  Since one of ordinary skill in the art would obviously recognize that a flexible optical waveguide would provide the advantage of allowing the waveguide to be bent to conform to the particular site being illuminated, thus allowing access to harder to reach areas, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the optical waveguide of Branch flexible.

Claims 28 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branch et al. (US 2004/0143167, hereinafter “Branch”) in view of Cooke et al. (U.S. 4,574,794, hereinafter “Cooke”).
As to claims 28 and 37, although Branch discloses that the retractor can be used in a number of surgical procedures, including but not limited to spinal applications and bone cutting and removal procedures ([0020]), Branch fails to list all the instruments that are used in such procedures (particularly bone cutting) and thus fails to disclose that the surgical instrument is at least one instrument selected from among a group of instruments consisting of: a drill, a burr, and an endoscope.  However, Cooke is just one of numerous references that teaches that drills and burrs are conventional bone cutting instruments (see col.4, lines 13-19).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have use any known and conventional surgical instruments with the Branch device, and particularly bone cutting instruments such as drills and burrs, as well as endoscopes for visualization of the procedure, since Branch envisions use of the retractor in bone cutting procedures and Cooke teaches that drills and burrs are conventional bone cutting instruments.

Claims 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branch et al. (US 2004/0143167, hereinafter “Branch”) in view of Fiore (U.S. Pat. 3,889,661).
Branch, as set forth above with respect to claim 29, fails to disclose generating suction along a flow path between the inner surface of the optical waveguide and the outer wall of the surgical instrument.  However, Fiore teaches, in a similar surgical illumination system (e.g. Fig.1), to provide a conduit in communication with the interior of the illuminating waveguide barrel to allow for suction and pressure to be introduced through the interior of the barrel (see conduit 34, Fig.1, in communication with of barrel 11 for allowing for suction and/or pressure, col.6, line 60 to col.7, line 3). Fiore teaches that the provision of suction through the barrel (11) desirably allows for the removal of gases and smoke (col.6, lines 60-64).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the Branch optical waveguide with the capability of generating suction through the interior of the waveguide in order to increase its functionality during surgical procedures.  Since both the surgical instrument and suction function utilize the internal space of the optical waveguide, the flow path occupy the area at least between the inner surface of the optical waveguide and the outer wall of the surgical instrument.

7.	Claims 39 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branch et al. (US 2004/0143167, hereinafter “Branch”) in view of Lubowski (U.S. Pat. 6,350,233) and Shipp (U.S. Pat. 6,449,006).
	As to claims 39 and 41, Branch discloses a fiber optic cable 16/coupling 34 (e.g. Fig.1) abutting the outer surface of the optical waveguide for transmitting light into the waveguide, and thus fails to disclose a LED array that abuts the outer surface of the optical waveguide.  Lubowski teaches, in a substantially similar surgical illumination system, to couple a electronic light source (see 8, Fig.15) directly to the outer wall of the optical waveguide (1) to direct light into the walls of the waveguide without the need transmission of light from a remote light source using optical fibers (col.9, lines 20-25).  Shipp teaches, in a substantially similar surgical illumination system, using LEDs as an electronic light source attachable to an optical waveguide (see Fig.15, LED array 10 abuts proximal outer wall of a light transmission means 11, col.8, lines 30-37) provides for an energy efficient and space efficient source of light for illuminating a surgical site while eliminating the need for optical fiber transmission (col.2, lines 9-16).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided an LED array that abuts the outer surface of the optical waveguide of Branch since, as taught by Lubowski and Shipp, providing such source of illumination provides for an energy and space efficient light source that eliminates the need for optical fiber transmission from a remote light source.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

It appears that one or more claims of this application can be rejected on the ground of nonstatutory double patenting as being unpatentable over one or more claims of the following listed patents.   Although the claims at issue are not identical, they are not patentably distinct from each other or are obvious in view of numerous prior art references cited and relied for rejections during the prosecution history of these patents.  Given the large number of patents and the potential for amendments to the claims in this application, a detailed rejection for each of these patents will not be provided at this time.

10,531,933                                                   7,510,524     
10,512,518				         7,901,353
10,548,682				         9,005,115
10,568,712				         9,072,455
10,729,511				         9,504,373
8,162,824

Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
Regarding the previous rejection over the Branch reference, Applicant contends that the beveled/chamfered faceted surfaces taught by Branch are not “microstructures”.  The Examiner respectfully disagrees.  Not only can the beveled/chamfered faceted surfaces of Branch be considered as “microstructures”, but also the interfaces (e.g. the lines or edges or corners) between such surfaces would constitute “microstructures”.  And although Branch does not provide the exact scale and/or size of the optical structures, an ordinary reading of the Branch reference would provide the skilled artisan with at least an implied perspective of the relative size of the Branch structures, given its intended use as a portal in a minimally invasive procedure, and supplemented by implied relative sizes between elements in the drawings.  Given the relative size of the optical structures with respect to the optical waveguide as would be suggested by the drawings (e.g. length of the surfaces, depth of the discontinuities, and size of the interfaces between the surfaces with respect to the thickness of the optical waveguide as shown in Figs.2-4), any or all of the surfaces or interfaces between the surfaces appear to qualify as “microstructures”.  It is noted that Applicant provides no guidance as to scale, size or form of the disclosed “microstructures” but merely indicates that they are specific structured surfaces or patterns capable of deflecting, focusing or distributing light (see [00125] of Applicant’s specification).  Thus, one of ordinary skill in the art would consider the Branch surfaces/interfaces as constituting “microstructures”.  For these reasons, the rejections over Branch have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795